Citation Nr: 1620798	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  09-14 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals of a head injury, to include normal pressure hydrocephalus (NPH).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to March 1969.  The Veteran had a period of verified reserve service in June 1976.  The Veteran died in December 2015.  The appellant is the widow.

The statute concerning accrued benefits claims was amended on October 10, 2008. Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008). Section 212 created a new statute, which provides that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion. See 38 U.S.C.A. § 5121A. 

The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). In the instant case, the Veteran died in December 2015.  At the time of his death, the current claim was pending before the Board.  In January 2016, after receiving notice of his death the Board dismissed the claim.  Thereafter in August 2016, the appellant filed a request for substitution upon death of the claimant.  In April 2016, the RO sent a letter to the appellant acknowledging that she was the substitute claimant.  

This matter originally came before the Board of Veteran's Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In April 2013, the Board denied the Veteran's claim for entitlement to service connection for the residuals of a head injury.  The Veteran appealed the April 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2013, the parties filed a Joint Motion for Remand (JMR).  The parties requested that the Court vacate the Board's decision and remand this matter for actions consistent with the JMR.  In December 2013, the Court adopted the JMR and remanded the matter to the Board for further consideration.  The matter is again before the Board for adjudication.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's diagnosed normal pressure hydrocephalus was incurred or aggravated by active service.


CONCLUSION OF LAW

The criteria for service connection for normal pressure hydrocephalus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim is being granted, any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  The Veteran claimed his NPH is due to injury during a period of active duty for training (ACDUTRA).  The definition of active military includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24) (West 2014); 38 C.F.R. § 3.6(a) (2015).  

Turning to the present disability element, the Veteran was shown to have developed a problem with unsteady gait and problems with left hand coordination in 2006.  A hydrocephalus was observed by both CT and MRI examinations.  A majority of these records reflect a diagnosis of NPH.  See, e.g., October 2006 Jewish Hospital Medical Center East records.  The VHA examiner questioned the NPH diagnosis and posited several other brain-related disorders such as frontotemporal dementia and dementia with Lewy Bodies.  See December 2015 VHA report.  He acknowledged that his "diagnosis" was based only on a review of the claims file and that an in-person evaluation by a neurologist with expertise in neurodegenerative diseases would be helpful in diagnosing the Veteran.  Thus, in light of the limitations acknowledged by the VHA examiner, that an in-person examination is no longer possible, and that there were numerous diagnoses of NPH made by the Veteran's treating neurologist, the Board finds that there is sufficient evidence to establish that the Veteran suffered from NPH.

There is also evidence that the Veteran suffered a significant head injury during a period of ACDUTRA.  Specifically, service and private treatment records reflect that the Veteran fell from his top bunk, which resulted in blood draining from his left ear and nose, disorientation, and left parietal headaches.  See June 1976 Clinical Record Cover Sheet, Dr. I. R., MD Correspondence and Medical Examination and Duty Status Report.  Blood was noted behind the left tympanic membrane.  Although skull X-rays were unremarkable, the VHA examiner believed that the Veteran likely suffered a basilar skull fracture.  

With regard the third element of Shedden, nexus, the record contains opinions both for and against entitlement to service connection.  The VHA physician in December 2015 concluded that based on the claims file the Veteran's current disabilities were wholly unrelated to his head injury in-service.  However, this negative opinion was tempered by the suggestion that additional development was necessary prior to adjudication of the claim.  The physician suggested it would be beneficial to have the record reviewed by an expert specializing in both neurodegenerative diseases and head injuries with long-term cognitive consequences.  The physician also recommended that physical examination of the Veteran would be valuable.

It is acknowledged that the VHA examiner was not able to conduct physical examination of the Veteran prior to his death.  See January 2015 VHA addendum.  Moreover, as a result of the Veteran's recent death, such suggested in-person examination is now impossible.  With that said, of record are positive nexus opinions from his private neurologist Dr. R. T., Jr., MD.  See July 2008 and April 2009 Correspondence.  Dr. T. opined that the Veteran's in-service skull fracture more likely than not played a role in the subsequent development of his hydrocephalus.  Though slightly equivocal, these opinions are still probative as Dr. T had the advantage of physically examining the Veteran on multiple occasions prior to his death.  See Louisville Neurology Associates treatment medical records.

In sum, a VHA physician provided a negative medical nexus.  However this physician suggested that accurate adjudication required further expert review and in-person examination.  Such examination has been rendered impossible by his death.  Nevertheless, the record contains positive opinions supporting a medical nexus.  These opinions were provided by a trained neurologist who personally examined the Veteran on multiple occasions.  As such the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's diagnosed NPH is related to his service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for NPH is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for normal pressure hydrocephalus is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


